996 F.2d 1221
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gaston R. BARNETT, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 92-3433.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 3, 1993.Filed:  June 16, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Gaston R. Barnett appeals the district court's judgment affirming the Secretary's denial of social security disability benefits.  After careful review, we affirm.


2
Among the arguments raised on appeal, Barnett contends he suffered from a disabling mental impairment before his insured status expired on March 31, 1987.  Barnett argues that substantial evidence does not support the Secretary's decision that he was not mentally disabled.  We disagree.  We also conclude that an extended opinion would have no precedential value.


3
Barnett had the burden to show the existence of a disabling mental impairment before his insured status expired.   Basinger v. Heckler, 725 F.2d 1166, 1168 (8th Cir. 1984).  The record, however, contains no medical evidence before March 31, 1987 showing Barnett had a mental impairment.  In 1987, two medical doctors suspected Barnett had a mental defect, but a psychologist found no signs of mental disorder.  Two doctors who examined Barnett in 1989 disagreed whether he had a mental impairment.  Barnett and his wife testified at the 1989 evidentiary hearing that his condition had worsened markedly in the past several years.  In these circumstances, we cannot say the Secretary's decision was not supported by substantial evidence on the record as a whole.   See Browning v. Sullivan, 958 F.2d 817, 822 (8th Cir. 1992).  On review of Barnett's remaining arguments, we find no error.


4
We affirm the district court's judgment.